DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the Specification is withdrawn, in light of the amendments to the Specification.
Applicant's arguments with respect to the rejection of claims 92-97, 99, and 100 under 35 U.S.C. § 101, and the rejection of claims 92-97, 99, and 100 under 35 U.S.C. § 112(a) and (b) have been fully considered but they are not persuasive.
Applicant argues on p. 11 that the amendments to claims 92-97, 99, and 100 “obviate the issues set forth in the Office Action.” This argument is not persuasive. The amendments to claims 92-97, 99, and 100 fail to resolve the outstanding issues, and the claims remain rejected under 35 U.S.C. § 101.
Applicant argues that the rejection of claims 92-97, 99, and 100 under 35 U.S.C. § 112(a) and (b) are improper, because the Specification discloses that the allegedly novel features of the product produced by the method of claim 82 that are recited in claims 92-97, 99, and 100 are “produced by providing those characteristics of the pattern on the patterned material carrier” (Arguments, p. 12). This reductive explanation fails to disclose how Applicant creates the features on the impliedly novel patterned material carrier such that the product produced by the method of claim 82 has the allegedly novel features recited in claims 92-97, 99, and 100, that were produced by the impliedly novel patterned material carrier. Given the lack of disclosure in the Specification of any details of how the features of the patterned material carrier are formed, the examiner will interpret Applicant’s arguments as an admission that the patterned material carrier used in the method of claim 82 is known in the art, and therefore, the products having the features recited in claims 92-97, 99, and 100, are themselves known in the art.
Applicant's arguments with respect to the objection to the drawings and rejection of claims 82-100 under 35 U.S.C. § 112(a), (b), and (d) have been fully considered but they are not persuasive.
As a preliminary to the examiner’s response to Applicant’s arguments, the relevant drawing objections and claim rejections under 35 U.S.C. § 112(a) and (b) stem from what is, in the examiner’s opinion, an unsuccessful attempt by Applicant to craft a single claim that recites the features of two separate embodiments. For example, Figs. 1A and 1B show a completely different roller structure upstream of the patterned material carrier 111 than the roller structure upstream of the patterned material carrier 112 in Figs. 2A and 2B. While Applicant is certainly free to claim their invention as desired, including writing claims directed to more than one related embodiment, those claims must comply with all the requirements of 35 U.S.C. § 112. Claims 82-100 do not appear to comply with all the requirements of 35 U.S.C. § 112, as set forth in the rejections below.
Regarding the objection to the drawings, Applicant argues on p. 10 that “Indeed, the first and second blending surfaces may be considered to be the regions of the oscillating roller 102a that contact the regions of first and second material respectively.” This argument is not persuasive. The first and second blending surfaces may not be considered to be “regions,” because claim 82 recites that the first and second blending surfaces are “surfaces.” The 1st Oscillating Material Carrier 102a, Fig. 2A is disclosed as being a single roller, with a single surface, which single surface accepts material from a surface of a carrier for the first material 12, and from a surface of a carrier for the second material 13.
Applicant argues on p. 10 that the claim does not say “that they must still be on the blending surface when this happens.” This argument is not persuasive. There are no recited method steps between the step of bringing a blending surface for the first material into contact with the first material, and the step of bringing the blended layers into the blended region into contact with the patterned material carrier, meaning that the examiner’s interpretation of the claim as requiring the first and second material must still be on the blending surface is reasonable. That the Figures illustrate additional surfaces or rollers is not dispositive of the objection to the drawings, because the additional surfaces or rollers are not claimed.
Regarding the rejection under 35 U.S.C. § 112(a), Applicant argues that “the language of claim 82 encompasses a case in which a common material carrier acts as the first blending surface and second blending surface. This argument is not persuasive. Claim 82 explicitly recites two separate structures – a carrier for the first material, and a carrier for the second material. Two elements that are clearly recited as separate elements cannot also be a single element.
Regarding the rejection under 35 U.S.C. § 112(b), Applicant argues on pp. 13-15 that the claims are not indefinite, because the Specification clearly describes two different embodiments, in Figs. 1A and 1B, and Figs. 2A and 2B. That two different embodiments are disclosed is not dispositive of the claims being indefinite. In this instance, the claims unsuccessfully attempt to recite disparate features of two different embodiments in the same claim, thereby making it unclear which embodiment is being claimed.
Applicant argues on p. 15 that the amendments to the claims overcome the rejections under 35 U.S.C. § 112(d). This argument is not persuasive. The amendments appear to change nothing about the scope of the claim. For example, instead of a “first material carrier,” claim 1 now recites “a carrier for the first material.” The “first blending surface” is now “a blending surface for the first material.” No amendments have been made to the claims to overcome the rejections under 35 U.S.C. § 112(d).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a blending surface for the first material in contact with a surface of the carrier for the first material, a blending surface for the second material in contact with a surface of the carrier for the second material, and a patterned material carrier configured to remove first and second material from the blending surface for the first material and blending surface for the second material of claim 82.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 92-97, 99, and 100 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to more than one of the four statutory categories of invention.
Regarding claims 92-97, 99, and 100, each of these claims depends from a claim directed to the statutory category of a process. Claims 92-97, 99, and 100 fail to recite any limitations that further define the process of claim 82. Instead, each of claims 92-97, 99, and 100 only recite limitations directed toward structural features of an article of manufacture allegedly produced by the method of their respective parent claim. An article of manufacture is a different statutory category of invention than a process. Because the inventions of claims 92-97, 99, and 100 are directed to a different statutory category of invention than their respective parent claim, claims 92-97, 99, and 100 fail to satisfy the requirements of 35 U.S.C. § 101 that a claim may be directed to only one of the four statutory categories of invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 82-100 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 82, the Specification fails to disclose an embodiment that provides written description support for the method recited in claim 82. For example, claim 82 reads:
applying a first region of a layer of a first material to a surface of a carrier for the first material;
applying a second region of a layer of a second material, different from the first material, to a surface of a carrier for the second material.
Only the embodiment disclosed in Fig. 2A describes this claimed method, with the carrier for the first material being anilox roller 12, and the carrier for the second material being anilox roller 13.
Claim 82 additionally recites:
bringing a blending surface for the first material into contact with the first material on the surface of the carrier for the first material and moving the blending surface for the first material relative to the surface of the carrier for the first material along a direction corresponding to the first direction to spread the layer of first material along the direction corresponding to the first direction, and
bringing a blending surface for the second material into contact with the second material on the carrier for the second material and moving the blending surface for the second material relative to the surface of the carrier for the second material along a direction corresponding to the first direction to spread the layer of second material along the direction corresponding to the first direction.
The Specification only provides support in the embodiment of Fig. 2A for the carrier for the first material of the anilox roller 12 and the carrier for the second material of the anilox roller 13 to contact the same blending surface of first oscillating material carrier 102a, and not, as recited in claim 82, a blending surface for the first material and a blending surface for the second material that are separate and distinct from each other. That is, the Specification discloses that first oscillating material carrier “is an oscillating roller 102a” (p. 29, line 27, and further that the oscillating roller 102a has only one surface – “the surface of the oscillating roller” (p. 29, line 34 – p. 30, line 1). The Specification does not provide support for an embodiment wherein a surface of a carrier for the first material and a surface of a carrier for the second material are each brought into contact with respective separate blending surfaces. The lack of written description leads one to conclude that at the time the application was filed, Applicant did not have possession of the invention of claim 82.
Regarding claim 87, the Specification fails to disclose an embodiment having separate first and blending surface for the second materials and separate first and carrier for the second materials. The lack of written description support for this embodiment leads one to conclude that at the time the application was filed, Applicant did not have possession of the invention of claim 87.
Regarding claims 92-97, 99, and 100, each of these claims ultimately depends from the method of claim 82. The Specification fails to disclose how the steps recited in claim 82 result in, for example in the case of claim 92, “at least one microimage element of the array of microimage elements has a smallest lateral dimension of 100 µm or less.” At best, the method of claim 82 results in a support layer having a layer of blended first and second material. Similarly, with regard to claims 93-97, 99, and 100, the Specification fails to disclose how the particular method recited in claim 82 results in the manufactured article having the particular features described in claims 93-97, 99, and 100. The lack of disclosure leads one to conclude that at the time the application was filed, Applicant did not have possession of a method of forming an array of microimage elements that vary in their material composition, as recited in claim 82, that is capable of producing articles of manufacture having the specific features recited in claims 92-97, 99, and 100.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 82-100 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 82, it is not clear how the claimed invention is capable of “blending together the first and second regions of the layers of first and second material such that a blended region of the layers of first and second material exhibits a gradual change in relative concentration of the first and second materials along a first direction, the step of blending together the first and second regions of the layers of first and second material comprising bringing a blending surface for the first material into contact with the first material on the surface of the carrier for the first material and moving the blending surface for the first material relative to the surface of the carrier for the first material along a direction corresponding to the first direction to spread the layer of first material along the direction corresponding to the first direction, and bringing a blending surface for the second material into contact with the second material on the carrier for the second material and moving the blending surface for the second material relative to the surface of the carrier for the second material along a direction corresponding to the first direction to spread the layer of second material along the direction corresponding to the first direction.”
The examiner’s broad, reasonable interpretation of the structure for carrying out the method of claim 82 is represented in the following diagram:

    PNG
    media_image1.png
    459
    966
    media_image1.png
    Greyscale

Based on the structure disclosed in claim 82, it does not appear that blended layers will result from the respective blending surfaces moving relative to the surface of the respective material carriers, because each respective carrier includes a layer from only a single one of the respective first or second materials.
Because the examiner is unable to reconcile the structure for carrying out the method of claim 82, as recited in claim 82, with the method recited in claim 82, the scope of claim 82 is indefinite.
Regarding claim 83, it is not clear how the two different elements of the carrier for the first material and the carrier for the second material of claim 82 can be the same element in claim 83. While Applicant is certainly allowed to be their own lexicographer, as set forth in MPEP § 2111.01, it is not clear if this allows an Applicant to redefine basic cognitive concepts, such as “two” equals “one,” or “different” is “the same”.
Further regarding claim 83, it is not clear how the two different elements of the blending surface for the first material and the blending surface for the second material of claim 82 can be the same element in claim 83. While Applicant is certainly allowed to be their own lexicographer, as set forth in MPEP § 2111.01, it is not clear if this allows an Applicant to redefine basic cognitive concepts, such as “two” equals “one,” or “different” is “the same”.
Further regarding claim 85, it is not clear how the two different elements of the blending surface for the first material and the blending surface for the second material of claim 82 can be the same element of a common material carrier in claim 85. While Applicant is certainly allowed to be their own lexicographer, as set forth in MPEP § 2111.01, it is not clear if this allows an Applicant to redefine basic cognitive concepts, such as “two” equals “one,” or “different” is “the same”.
Regarding claim 88, it is not clear which surfaces are intended to be covered by the recitation of “the surface” in line 1.
Regarding claims 92-97, 99, and 100, it is not clear how the method of claim 82 would result in an article of manufacture having any of the features described in any one of claims 92-97, 99, and 100. Because the method of claim 82 fails to include any method steps that would appear to be capable of producing the articles of manufacture with the particular features recited in any of claims 92-97, 99, and 100, it is not clear how the articles of manufacture recited in claims 92-97, 99, and 100 are produced by the method of claim 82.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 83-86 and 89 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 83, the claim recites “wherein a surface of a common material carrier acts as the surface of the carrier for the first material and the surface of the carrier for the second material.” This limitation is improper, because claim 82 requires not only that the surface of the carrier for the first material and the surface of the carrier for the second material be separate entities, but that the carrier for the first material and the carrier for the second material be separate entities, and not a single surface of a single material carrier.
Further regarding claim 83, the claim recites “wherein a common blending surface acts as the blending surface for the first material and the blending surface for the second material.” This limitation is improper, because the language used in claim 82 requires that the blending surface for the first material and the blending surface for the second material be separate entities, and not a single blending surface.
Regarding claim 85, the claim recites “transferring the layer of first material and the layer of second material to a surface of a common material carrier.” This limitation is improper, because claim 82 requires the layer of first material be transferred to blending surface for the first material, and the layer of second material be transferred to a blending surface for the second material, which first and blending surface for the second materials are separate entities.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Because the specification fails to provide written description support for claims 82-100, and because the scope of claim 82 is indefinite, no rejection of claims 82-100 with respect to the prior art is set forth at this time. Applicant should note that while claims 82-100 are not rejected under 35 U.S.C. §§ 102 or 103, each of those claims fails to satisfy the requirements of one or more of 35 U.S.C. §§101 and 112, and the claims are not otherwise allowable.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
19 August 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853